—Judgment unanimously affirmed. Memorandum: The proof, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), is legally sufficient to establish that defendant and a female companion were acting in concert (see, People v Bleakley, 69 NY2d 490, 495). At trial a store security guard testified that he observed defendant and a female individual each pushing a shopping cart full of unbagged merchandise in tandem toward the vestibule doors; that, as they reached the doors, defendant and the female looked back over their shoulders; that, after exiting the store, they pushed their shopping carts in the direction of a waiting taxi cab; that, upon observing the security guard pursuing them, defendant and the female ran in the direction of the taxi cab; that, after the security guard apprehended the female, defendant entered the cab; and that the cab went forward a few feet and stopped, defendant exited the cab and, upon observing that a store employee was coming to assist the guard, defendant reentered the cab and the cab drove away.
. We further conclude that, because the evidence established that the value of the merchandise in both shopping carts exceeded $1,000, the proof is legally sufficient to support the jury verdict finding defendant guilty of grand larceny in the fourth degree. In addition, we conclude that the verdict is not contrary to the weight of the evidence (see, People v Bleakley, supra, at 495). (Appeal from Judgment of Monroe County Court, Connell, J.—Grand Larceny, 4th Degree.) Present— Balio, J. P., Lawton, Wesley, Doerr and Davis, JJ.